Sargent, J.
It is not pretended that the paupers in this case have now any settlement in this State. Prior to the act of July 4, 1861, they each had settlements ; but the effect of that act must be to abolish or destroy all such settlements gained before the first day of January, 1820, and all such as have been gained since that time, by being admitted an inhabitant of any town by vote of the town, or by being chosen and actually serving one year in some town office.
These settlements are the mere creations of the statute, and may he made or unmade at pleasure. No vested right can accrue to any one to retain a settlement thus gained longer than the statute giving it shall remain in force. These persons, then, all became county paupers upon the passage of the act alluded to, and it does not appear that improper means or influences were used to compel or induce any of them to change their location or residence, after the passage of said act; but they made whatever changes were made of their own free choice, which, for aught appears, they had a perfect right to exercise.
¥e can not see that any statute provision has been violated by the town of Gilford — certainly none by Bristol; nor do we see any occasion for the coui’t to remove these paupers or order them to be removed from Merrimack county for that reason. Rev. Stat., ch. 67, secs. 9, 10; Comp. Laws 162.
It appears that Durgin and wife had a settlement in Bristol under the late law, by his having been elected and serving one year as a selectman in said Bristol. It does not appear when this was, but it does appear that, previous to their needing any aid, and at the time when they made the first application, they were residing in North-field, and applied there for assistance, and have always since contin*167ued to reside there. And if any presumption is to be made as to their legal domicil at the present time, it would seem, from the facts stated, that it must be in favor of Northfield — certainly no presumption could be made that their domicil was not there.
And the same is true of Sewall. It only appears that he had a legal settlement in Gilford, but it does not appear how it was gained or when ; but in his ease it also appears that, at the time of his first application for aid, he resided in said Northfield. He was removed to Gilford to be supported, as that town had a right to remove him, even against his wishes and inclinations; and, as soon as their power to retain him ceased by the termination of their liability to support him, he had a right to go where he pleased, and, it would seem, returned to his old home, from which he had been taken, perhaps unwillingly, in the first instance. It would seem probable that his legal domicil may be in Northfield — certainly, upon the facts stated, no contrary presumption can be made.
We think the petition of the town for relief must be granted; and it is ordered, that such sums as have been legally and properly expended by the town of Northfield, in the support of said paupers, be allowed and paid by said county of Merrimack.